Citation Nr: 0533561	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	H. Cleveland, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


INTRODUCTION

The veteran had active service from February 1966 to November 
1967.

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a March 2003 RO 
rating decision which, in pertinent part, denied service 
connection for diabetes mellitus; a cardiovascular disorder 
with hypertension, to include as secondary to diabetes 
mellitus; peripheral neuropathy of the lower extremities, to 
include as secondary to diabetes mellitus; and for peripheral 
vascular disease of the lower extremities, to include as 
secondary to diabetes mellitus.  

In January 2005, the veteran testified at a Board video 
conference hearing.  A motion at the hearing to advance the 
case on the Board's docket was granted by the Board in 
January 2005.

In March 2005, the Board granted the issue of entitlement to 
service connection for diabetes mellitus.  All other issues 
were remanded to the RO for additional development.       

In a September 2005 rating action, the RO granted entitlement 
to service connection for a cardiovascular disorder, service 
connection for peripheral neuropathy of the lower 
extremities, and service connection for peripheral vascular 
disease of the lower extremities, to include as secondary to 
diabetes mellitus. 

The sole issue remanded by the Board not granted by the RO 
was the issue of service connection for hypertension, which 
the Board will address at this time. 

The Board notes that at the January 2005 hearing, the veteran 
raised the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
rheumatoid arthritis as well as the issues of entitlement to 
service connection for a skin condition, kidney cancer and 
entitlement to an increase in a 10 percent rating for 
postoperative residuals of lung cancer.  Such issues are not 
before the Board at this time and will be addressed by the 
RO.  It is suggested that in light of the fact that the 
veteran is currently receiving a 100 percent evaluation that 
he withdraw his other claims.  In any event, no other issue 
is before the Board at this time. 

FINDING OF FACT

Hypertension is not associated with the veteran's service or 
his diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's service, nor was the back disability caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that the disability was, in fact, incurred or aggravated 
during the veteran's service.  38 U.S.C.A. § 113(b); 
38 C.F.R. § 3.303(b); Cosman v. Principi, 3 Vet. App. 503 
(1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); 
and Douglas v. Derwinski, 2 Vet. App. 103, 108-9 (1992).  
Further, under the law, a disability that is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (2005).

In this case, both service and post-service medical records 
provide evidence against this claim.  The record clearly 
indicates that the condition began many years after service.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Beyond 
this, in the VA examination requested by the Board in April 
2005, the examiner found no connected between the 
hypertension and diabetes.   

The veteran is now receiving a 100 percent evaluation for his 
heart disease.  Thus, further discussion of this issue is not 
warranted. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2005.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson,  19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOC), he was provided with specific information as to why 
his claim was being denied, and of the evidence that was 
lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters, the SOC, and the SSOC generally informed 
the veteran that it was necessary to send any evidence in his 
possession to VA that supports his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) and 
that was done in this case.  The claims folder contains all 
available service medical records, private medical records, 
VA medical records, and VA examination reports.  The veteran 
has not identified any other outstanding evidence to be 
obtained.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated by 
the RO.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  He was given ample time 
to respond.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. 

ORDER

Service connection for hypertension, to include as secondary 
to diabetes mellitus, is denied. 



	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


